DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/05/2020.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 2/05/2020, previous objections to the drawings and the claims, and previous 112 rejections, are hereby withdrawn. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection and/or new combination of references being used in the current rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pons (US 2015/0061621; cited on PTO-892 dated 10/22/2018). 
Regarding claim 17, Pons discloses a method for regulating an output voltage of a voltage regulator (e.g. Figs. 2-5; see paragraphs [0027]-[0050]), comprising: 
detecting (e.g. CAP_OK in Figs. 2 and 5) whether an output capacitor  (e.g. COUT in Fig. 2) is present at an output of the voltage regulator (e.g. 130 in Fig. 2; 530 in Fig. 5) using  a load detection controller (e.g. 290 and 295 in Fig. 2; see paragraph [0033]) and generating a signal (e.g. CAP_OK in Figs. 2 and 5); 
selecting a functional state (e.g. capacitor present operation detailed in Fig. 3 or capless operation detailed in Fig. 4; use vs not use of capless circuit 502 in Fig. 5 per paragraph [0049]-based on the signal (e.g. CAP_OK in Figs. 2 and 5); and 
regulating an output voltage of the voltage regulator (e.g. VOUT in Figs. 2 and 5), using a first feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 with triggering capless circuit 502 in Fig. 5) and a first pass transistor (e.g. 110 in Fig. 2) when the functional state (e.g. capacitor present operation detailed in Fig. 3 or capless operation detailed in Fig. 4; use vs not use of capless circuit 502 in Fig. 5 per paragraph [0049]-[0050] and [0062]) indicates that the output capacitor is not present (e.g. COUT in Fig. 2 not present, operation detailed in Fig. 4, capless circuit 502 in Fig. 5 triggered; see paragraphs [0049]-[0050] and [0062]), or using a second feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 without triggering capless circuit 502 in Fig. 5) and the first pass transistor (e.g. 110 in Fig. 2) when the functional state (e.g. capacitor present operation detailed in Fig. 3 or capless operation detailed in Fig. 4; use vs not use of capless circuit 502 in Fig. 5 per paragraph [0049]-[0050] and [0062]) indicates that the output capacitor is present (e.g. COUT in Fig. 2 present, operation detailed in Fig. 3, capless circuit 502 in Fig. 5 not triggered; see paragraphs [0049]-[0050] and [0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Pons (US 2015/0061621; cited on PTO-892 dated 10/22/2018) in view of Choi  (US 2016/0260382).
Regarding claim 1, Pons discloses a voltage regulator (e.g. Figs. 2-5; see paragraphs [0027]-[0050]), comprising:
a load detection controller (e.g. 290 and 295 in Fig. 2; see paragraph [0033]) for detecting whether an output capacitor (e.g. COUT in Fig. 2)is present at an output of the voltage regulator (e.g. 130 in Fig. 2; 530 in Fig. 5); 
a digital controller (e.g. 500 in Fig. 5) for selecting a functional state of the voltage regulator (e.g. capacitor present operation detailed in Fig. 3 or capless operation detailed in Fig. 4; use vs not use of capless circuit 502 in Fig. 5 per paragraph [0049]-[0050] and [0062]) based on a signal (e.g. CAP_OK in Figs. 2 and 5) from the load detection controller (e.g. 290 and 295 in Fig. 2; see paragraph [0033]); 
a first feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 with triggering capless circuit 502 in Fig. 5) for regulation when the output capacitor is not present (e.g. COUT in Fig. ; 
a second feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 without triggering capless circuit 502 in Fig. 5) for regulation when the output capacitor is present (e.g. COUT in Fig. 2 present, operation detailed in Fig. 3, capless circuit 502 in Fig. 5 not triggered; see paragraphs [0049]-[0050] and [0062]); and 
a first pass transistor (e.g. 110 in Fig. 2) shared by the load detection controller (e.g. 290 and 295 in Fig. 2; see paragraph [0033]), the first feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 with triggering capless circuit 502 in Fig. 5), and the second feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 without triggering capless circuit 502 in Fig. 5), wherein the first pass transistor (e.g. 110 in Fig. 2)   is configured to work with the first (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 with triggering capless circuit 502 in Fig. 5) or second (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 without triggering capless circuit 502 in Fig. 5) feedback loop selected for regulation based on the functional state of the voltage regulator (e.g. capacitor present operation detailed in Fig. 3 or capless operation detailed in Fig. 4; use vs not use of capless circuit 502 in Fig. 5 per paragraph [0049]-[0050] and [0062]).

Choi teaches a discharge controller (e.g. 600 in Fig. 1 and 442-1 – 442-3 in Fig. 4 or 8) connected to the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) to use the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) to discharge the output of the voltage regulator (e.g. ELVDD_R, ELVDD_G and ELVDD_B in Fig. 4 or 8) during shutdown (see paragraphs [0040], [0041], [0044], [0049]-[0051] and [0067]-[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a discharge feature into the voltage regulator of Pons, as taught by Choi, for the advantage of having a simplified and low manufacturing cost discharging circuit, for rapidly and efficiently discharging the output of the voltage regulator when required (Choi; paragraphs [0063] and [0065]). 
Regarding claim 2, Pons and Choi teach all the claim limitations as applied above (see rejection of claim 1). In addition, Pons discloses the voltage regulator of claim 1 (e.g. 200 in Fig. 2), wherein the first feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 with triggering capless circuit 502 in Fig. 5) and the second feedback loop (see feedback loop comprising G, 140, 142, 144, 146 and 285 in Fig. 2 without triggering capless circuit 502 in Fig. 5) use a same feedback divider (e.g. G in Fig. 2; see paragraphs [0004] and [0029]).
 claim 3, Pons and Choi teach all the claim limitations as applied above (see rejection of claim 1). In addition, Pons discloses the voltage regulator of claim 1 (e.g. 200 in Fig. 2), wherein the first pass transistor is an NMOS transistor, a PMOS transistor (e.g. 110 in Fig. 2), an NPN transistor, a PNP transistor, or a FinFET transistor.
Regarding claim 4, Pons and Choi teach all the claim limitations as applied above (see rejection of claim 1). In addition, Pons discloses the voltage regulator of claim 1 (e.g. 200 in Fig. 2), wherein the load detection controller (e.g. 290 and 295 in Fig. 2) controls a gate of the first pass transistor (e.g. gate of 110 in Fig. 2) to generate a voltage ramp at the output (e.g. VOUT in Figs. 2-5) and uses an output of a current sensor (e.g. 290 in Fig. 2; current control phase operation per paragraph [0034]) to determine whether the output capacitor (e.g. COUT in Fig. 2) is higher than certain threshold (e.g. b.Vref in Fig. 2; b.Vout0 in Figs. 3-4[0048]) or not (see paragraphs [0033]-[0048]).
Regarding claim 5, Pons and Choi teach all the claim limitations as applied above (see rejection of claim 1). In addition, Choi teaches the voltage regulator (e.g. Fig. 4 or 8), wherein the discharge controller (e.g. 600 in Fig. 1 and 442-1 – 442-3 in Fig. 4 or 8) is configured to discharge the output of the voltage regulator (e.g. ELVDD_R, ELVDD_G and ELVDD_B in Fig. 4 or 8) by disconnecting (e.g. via p-type MOS within 420 in Fig. 4 or 8; via DT2A in Fig. 5A) the pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) from an input supply (e.g. Vin Fig. 4 or 8; Vin in Fig. 5A) and connecting (e.g. via n-type MOS within 420 in Fig. 4 or 8; via DT1A the pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) to ground (e.g. ground in Fig. 4 or 8; ground in Fig. 5A)(see paragraphs [0040], [0041], [0044], [0049]-[0051], [0063] and [0067]-[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a discharge feature into the voltage regulator of Pons, as taught by Choi, for the advantage of having a simplified and low manufacturing cost discharging circuit, for rapidly and efficiently discharging the output of the voltage regulator when required (Choi; paragraphs [0063] and [0065]). 
Regarding claim 18, Pons discloses all the claim limitations as applied above (see rejection of claim 17). However, Pons appears to fail to expressly disclose the method, further comprising: discharging a voltage via the first pass transistor by disconnecting the first pass transistor from an input supply and connecting the first pass transistor to ground under the control of a discharge controller.
Choi teaches the method, further comprising: discharging a voltage (e.g. ELVDD_R, ELVDD_G and ELVDD_B in Fig. 4 or 8) via the first pass transistor by disconnecting (e.g. via p-type MOS within 420 in Fig. 4 or 8; via DT2A in Fig. 5A) the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) from an input supply (e.g. Vin Fig. 4 or 8; Vin in Fig. 5A) and connecting (e.g. via n-type MOS within 420 in Fig. 4 or 8; via DT1A in Fig. 5A) the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) to ground (e.g. ground in Fig. under the control of a discharge controller (e.g. 600 in Fig. 1 and 442-1 – 442-3 in Fig. 4 or 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a discharge feature into the voltage regulator of Pons, as taught by Choi, for the advantage of having a simplified and low manufacturing cost discharging circuit, for rapidly and efficiently discharging the output of the voltage regulator when required (Choi; paragraphs [0063] and [0065]). 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621; cited on PTO-892 dated 10/22/2018) in view of Choi (US 2016/0260382), further in view of Kokubun et al. (US 2007/0069703; hereinafter Kokubun; cited on PTO-892 dated 10/22/2018).
Regarding claim 7, Pons and Choi teach all the claim limitations as applied above (see rejection of claim 1). In addition, Choi teaches the voltage regulator further comprising a second pass transistor (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8), wherein the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) and the second pass transistor (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) cooperate to form a switching regulator (e.g. 442-1 - 442-3 in Fig. 4 or 8). 
However, Pons and Choi appear to fail to expressly disclose the voltage regulator, further comprising a third feedback loop, and wherein the third feedback loop functions as a switching feedback loop.
Kokubun teaches the voltage regulator (e.g. Fig. 1), further comprising a second pass transistor (e.g. T2 in Fig. 1) and a third feedback loop (e.g. 31-, wherein the first pass transistor (e.g. T1 in Fig. 1) and the second pass transistor (e.g. T2 in Fig. 1) cooperate to form a switching regulator (e.g. 12 in Fig. 1), and wherein the third feedback loop (e.g. 31-35 in Fig. 1) functions as a switching feedback loop.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a second pass transistor and a switching feedback loop into the voltage regulator of the combination of Pons and Choi, as taught by Kokubun, for the advantage of providing a hybrid converter comprising linear regulator and switching regulator operations in a compact structure, the hybrid converter having high conversion efficiency irrespective of the level of the output current (Kokubun; paragraph [0010]). 
Regarding claim 8, Pons, Choi and Kokubun teach all the claim limitations as applied above (see rejection of claim 7). In addition, Pons discloses the voltage regulator (e.g. 200 in Fig. 2), wherein the first pass transistor is a PMOS transistor (e.g. 110 in Fig. 2), a PNP transistor, or a FinFET transistor.
Regarding claim 9, Pons, Choi and Kokubun teach all the claim limitations as applied above (see rejection of claim 7). In addition, Choi or Kokubun teaches the voltage regulator (e.g. Fig. 4 or 8 of Choi; Fig. 1 of Kokubun), wherein the second pass transistor is an NMOS transistor (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8 of Choi; T2 in Fig. 1 of Kokubun), an NPN transistor, or a FinFET transistor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a second pass transistor 
Regarding claim 10, Pons, Choi and Kokubun teach all the claim limitations as applied above (see rejection of claim 7). In addition, Choi teaches the voltage regulator (e.g. Fig. 4 or 8), wherein the discharge controller (e.g. 600 in Fig. 1 and 442-1 – 442-3 in Fig. 4 or 8) is configured to use the first (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) or second (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) pass transistor to discharge the output of the voltage regulator (e.g. ELVDD_R, ELVDD_G and ELVDD_B in Fig. 4 or 8) by disconnecting (e.g. via p-type MOS within 420 in Fig. 4 or 8; via DT2A in Fig. 5A) the first (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) or second (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) pass transistor from an input supply (e.g. Vin Fig. 4 or 8; Vin in Fig. 5A) and connecting (e.g. via n-type MOS within 420 in Fig. 4 or 8; via DT1A in Fig. 5A) the first (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) or second (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) pass transistor to ground (e.g. ground in Fig. 4 or 8; ground in Fig. 5A)(see paragraphs [0040], [0041], [0044], [0049]-[0051], [0063] and [0067]-[0069]).

Regarding claim 11, Pons, Choi and Kokubun teach all the claim limitations as applied above (see rejection of claim 7). In addition, Pons discloses the voltage regulator of claim 1 (e.g. 200 in Fig. 2), wherein the load detection controller (e.g. 290 and 295 in Fig. 2) controls a gate of the first pass transistor (e.g. gate of 110 in Fig. 2) to generate a voltage ramp at the output (e.g. VOUT in Figs. 2-5) and uses an output of a current sensor (e.g. 290 in Fig. 2; current control phase operation per paragraph [0034]) to determine whether the output capacitor (e.g. COUT in Fig. 2) is higher than certain threshold (e.g. b.Vref in Fig. 2; b.Vout0 in Figs. 3-4[0048]) or not (see paragraphs [0033]-[0048]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621; cited on PTO-892 dated 10/22/2018) in view of Kokubun et al. (US 2007/0069703; hereinafter Kokubun; cited on PTO-892 dated 10/22/2018).
Regarding claim 19, Pons discloses all the claim limitations as applied above (see rejection of claim 17). However, Pons appears to fail to expressly disclose the method, wherein the voltage regulator further comprises a second pass transistor and a third feedback loop, wherein the first pass transistor and the second pass transistor cooperate to form a switching regulator, and wherein the third feedback loop functions as a switching 
Kokubun teaches the method, wherein the voltage regulator (e.g. Fig. 1) further comprises a second pass transistor (e.g. T2 in Fig. 1) and a third feedback loop (e.g. 31-35 in Fig. 1), wherein the first pass transistor (e.g. T1 in Fig. 1) and the second pass transistor (e.g. T2 in Fig. 1) cooperate to form a switching regulator (e.g. 12 in Fig. 1), and wherein the third feedback loop (e.g. 31-35 in Fig. 1) functions as a switching feedback loop, the method further comprising: regulating the output voltage (e.g. Vout in Fig. 1) using the switching regulator (e.g. 12 in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a second pass transistor and a switching feedback loop into the voltage regulator of Pons, as taught by Kokubun, for the advantage of providing a hybrid converter comprising linear regulator and switching regulator operations in a compact structure, the hybrid converter having high conversion efficiency irrespective of the level of the output current (Kokubun; paragraph [0010]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621; cited on PTO-892 dated 10/22/2018) in view of Kokubun et al. (US 2007/0069703; hereinafter Kokubun; cited on PTO-892 dated 10/22/2018), further in view of in view of Choi (US 2016/0260382).
Regarding claim 20, Pons and Kokubun teach all the claim limitations as applied above (see rejection of claim 19). However, Pons and Kokubun appear to fail to expressly 
Choi teaches the method (e.g. Fig. 4 or 8), further comprising: discharging a voltage (e.g. ELVDD_R, ELVDD_G and ELVDD_B in Fig. 4 or 8) via the first (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) or second (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) pass transistor by disconnecting (e.g. via p-type MOS within 420 in Fig. 4 or 8; via DT2A in Fig. 5A) the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) and the second pass transistor (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) from an input supply (e.g. Vin Fig. 4 or 8; Vin in Fig. 5A) and connecting (e.g. via n-type MOS within 420 in Fig. 4 or 8; via DT1A in Fig. 5A) the first pass transistor (e.g. upper switch within 444-1 – 444-3 in Fig. 4 or 8) and the second pass transistor (e.g. lower switch within 444-1 – 444-3 in Fig. 4 or 8) to ground (e.g. ground in Fig. 4 or 8; ground in Fig. 5A) under the control of the discharge controller (e.g. 600 in Fig. 1 and 442-1 – 442-3 in Fig. 4 or 8) (see paragraphs [0040], [0041], [0044], [0049]-[0051], [0063] and [0067]-[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a discharge feature into the voltage regulator of the combination of Pons and Kokubun, as taught by Choi, for the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/I. L./
Examiner, Art Unit 2839


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839